 



Exhibit 10.33
Purchase and Sale Agreement
     This Purchase and Sale Agreement (this “Agreement”) is entered into as of
the 18th day of January, 2007 by and between CNL HOTELS & RESORTS, INC. and the
other owners identified on Schedule A attached hereto and made a part hereof by
this reference (collectively, the “Seller”) and ASHFORD SAPPHIRE ACQUISITION LLC
(the “Buyer”).
RECITALS
     A. Reference is hereby made to that certain Agreement and Plan of Merger by
and among MS Resort Holdings LLC, a Delaware limited liability company
(“Parent”), MS Resort Acquisition LLC, a Delaware limited liability company and
a wholly-owned subsidiary of Parent, MS Resort Purchaser LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent, Buyer and Seller dated
as of the date hereof (the “Merger Agreement”). Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the Merger
Agreement.
     B. Seller owns (i) the fee or leasehold interest in each of the Properties
(as hereinafter defined), and (ii) directly or indirectly, a limited partner
interest and the sole general partner interest (collectively, the “Joint Venture
Interests”) pursuant a joint venture agreement (each, a "Joint Venture
Agreement”) in the joint ventures and in the percentages identified on Schedule
A (collectively, the “Joint Ventures”). The Joint Ventures own the eighteen
(18) properties identified on Schedule A (each, a “Joint Venture Property” and,
collectively, the “Joint Venture Properties”).
     C. Pursuant to the Merger Agreement, Seller desires to sell to Buyer the
Properties and the Joint Venture Interests, and Buyer desires to buy the
Properties and the Joint Venture Interests from Seller, all on and subject to
the terms and conditions set forth in the Merger Agreement and herein.

1.   Agreement to Purchase and Sell. In consideration of the undertakings and
mutual covenants of the parties set forth in this Agreement, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, Seller hereby agrees to sell all of the Properties and the
Joint Venture Interests to Buyer and Buyer, and/or its nominee(s), agree to buy
all of the Properties and the Joint Venture Interests from Seller for the
Purchase Price (as hereinafter defined), payable as provided below and otherwise
on and subject to the terms and conditions contained herein and in the Merger
Agreement.

1



--------------------------------------------------------------------------------



 



2.   Description of the Property.       The Properties consist of the following:
      Each of the hotel and/or resort properties or the leasehold interests
therein (the “Land”) as listed on Schedule A attached hereto (other than the
Joint Venture Properties) together with (i) all of Seller’s right, title and
interest in all rights, privileges and easements appurtenant to the Land,
including, without limitation, all minerals, oil, gas, and other hydrocarbon
substances on and under the Land, as well as all development rights, air rights,
water, water rights and water stock relating to the Land, any rights to any land
lying in the bed of any existing dedicated street, road or alley adjoining the
Land and to all strips and gores adjoining the Land, and any other easements,
rights-of-way, or appurtenances used in connection with the beneficial use and
enjoyment of the Land (collectively referred to as the “Appurtenances”);
(ii) all of Seller’s right, title and interest in all improvements, fixtures,
buildings, and structures presently located on the Land and all apparatus,
equipment and appliances affixed to the Land or located within such
improvements, buildings, or structures and affixed thereto and used in
connection with the operation or occupancy of such improvements, fixtures,
buildings and structures including without limitation, heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, garage disposal, recreation, or other services on or
to such improvements, fixtures, buildings and/or structures (collectively, the
“Improvements”); (iii) all of Seller’s right, title and interest in all items of
tangible personal property consisting of furniture, furnishings, china,
glassware, silverware, cutlery, kitchen equipment and utensils, vehicles,
inventories of food and beverages in opened or unopened cases, in-use or reserve
stock of linens, towels, paper goods, soap, cleaning supplies and the like, and
other tangible personal property of every kind and nature located in the
Improvements, to the extent assignable (collectively, the “Tangible Personal
Property”); and (iv) all of Seller’s right, title, and interest in and to all
intangible personal property owned or possessed by Seller and used exclusively
in connection with the ownership, lease, or operation of the Improvements,
including without limitation all service, supply, operating and maintenance
contracts (collectively, the “Service Contracts”), any leases, contracts and
agreements pertaining to facilities not located on a Property but that are
necessary, beneficial or related to the operation of a Property, including,
without limitation, use agreements for local golf courses, parking contracts or
leases, garage contracts or leases, storm water management agreements, equipment
leases (collectively, the “Equipment Leases”), space leases (collectively, the
“Space Leases”), licenses, permits and approvals required by any governmental or
quasi-governmental agency (collectively, the “Licenses and Permits”), business
records, plans and specifications pertaining to the Improvements and/or the
Tangible Personal Property, websites, FTP files, advance bookings and
reservations, Management Agreements or Franchise Agreements (as defined in
Section 5 hereof), third party warranties and guaranties relating to the
Improvements, the Tangible Personal Property, or any part thereof, all to the
extent assignable (collectively, the “Intangible Personal Property”). The Land,
Appurtenances, Improvements, Tangible Personal Property, and Intangible Personal
Property are, with respect to each hotel and/or resort property collectively
referred to as a “Property” and all such hotels and/or resort properties are
collectively referred to as the “Properties”).

2



--------------------------------------------------------------------------------



 



3.   Purchase Price; Allocations for Tax Purposes. The purchase price (the
“Purchase Price”) for the Properties and the Joint Venture Interests is Two
Billion Four Hundred One Million Three Hundred Sixteen Thousand One Hundred
Twenty-nine Dollars ($2,401,316,129.00), provided, however, that Buyer shall
have the right, in its sole discretion, to adjust such Purchase Price, up or
down, by up to an aggregate amount of Three Hundred Million Dollars
($300,000,000.00), which adjustment shall not affect the aggregate amount
payable to Seller under the Merger Agreement and this Agreement. The Purchase
Price (as so adjusted) shall be payable in cash or other good funds at the
Closing after credit of an amount equal to the sum of the outstanding principal
balances as of the Closing Date of (i) all mortgage indebtedness encumbering any
Property, and (ii) Seller’s proportionate share of all mortgage and mezzanine
indebtedness secured by a lien encumbering any Joint Venture Property.      
Buyer shall allocate the Purchase Price among the Properties and the Joint
Venture Interests, and further with respect to each Property among the Land,
Improvements, and Tangible and Intangible Personal Property, and further respect
to the Joint Venture Interests, with the related interests of the taxable REIT
subsidiaries leasing the Joint Venture Properties. No later than thirty
(30) days after the Closing Date (as defined in Section 4 hereof), Buyer shall
deliver to Seller a schedule of the Purchase Price allocation (the “Allocation
Schedule”) and a copy of IRS Form 8594 prepared in accordance with the
Allocation Schedule. Buyer and Seller shall each timely file (i) IRS Form 8594
in the form prepared by Buyer, and (ii) all other tax returns in a manner
consistent with such IRS Form 8594 and the Allocation Schedule. Neither Buyer
nor Seller shall take any position for federal tax purposes that is inconsistent
with such IRS Form 8594 or the Allocation Schedule.   4.   Closing.       Except
as otherwise expressly provided in this Agreement, the consummation of the
transaction contemplated in this Agreement (the “Closing”) shall occur through
an escrow agent to be selected by Seller and Buyer (the “Escrow Agent”). Closing
shall take place at 10:00 a.m. at the offices of Sidley Austin LLP, 787 Seventh
Avenue, New York, NY 10019 or such other mutually agreed upon location on the
date (the “Closing Date”) that is the Final Condition Satisfaction Date under
the Merger Agreement. If for any reason the Final Condition Satisfaction Date
does not occur pursuant to the Merger Agreement and/or the Merger Agreement is
terminated for any reason, then this Agreement shall be void ab initio and of no
force or effect, and, except as provided in Section 9 hereof which shall survive
the termination of this Agreement, the parties shall have no liability to each
other hereunder.   5.   Seller’s Closing Deliveries. On the Closing Date, Seller
shall deliver or cause to be delivered at its expense each of the following
items to the Escrow Agent:

  (i)   For each Property or portion thereof owned in fee by Seller, a special
warranty deed duly executed and acknowledged by Seller conveying the relevant
Land and Improvements to Buyer, such special warranty deed to be in the form
customary in the jurisdiction in which such Land is located;     (ii)   For each
Property or portions thereof as to which Seller owns a leasehold interest under
a ground lease (each, a “Ground Lease”), a counterpart of an assignment and
assumption of Seller’s interest in the Ground Lease (without warranty) (each,

3



--------------------------------------------------------------------------------



 



      a “Ground Lease Assignment”) duly executed and acknowledged by Seller
transferring such leasehold interest to Buyer, such Ground Lease Assignment
(without warranty) to be in a form satisfying all applicable requirements in the
Ground Lease and otherwise in the form customary in the jurisdiction in which
such Property is located;     (iii)   For each Joint Venture, a counterpart of
an assignment and assumption of the Joint Venture Interests (without warranty)
(the “Joint Venture Assignment”) whereby Seller assigns to Buyer all of Seller’s
right, title, and interest in the Joint Venture Interests (without warranty) and
Buyer assumes all of Seller’s obligations under the Joint Venture arising from
and after the Closing Date, such Joint Venture Assignment (without warranty) to
be in the form required in the Joint Venture Agreement and otherwise in form and
content customary in the jurisdiction where such Joint Venture was formed;    
(iv)   For each Joint Venture that has entered into an operating lease (each, an
“Operating Lease”) with respect to its Joint Venture Property, if required by
Buyer, either (A) an assignment of the interest of the lessee (each, an
“Operating Lessee”) in the Operating Lease duly executed by the Operating Lessee
(an “Operating Lease Assignment”), or (B) a termination of the Operating Lease,
at no cost to Buyer, duly executed by the Joint Venture and the Operating Lessee
(each, an “Operating Lease Termination”); provided, however, with respect to the
Courtyard Philadelphia Downtown hotel, Seller shall execute and deliver an
Operating Lease Assignment with respect to the Operating Lease with City Annex
Tenant Corporation;     (v)   For each Property, a bill of sale (without
warranty) duly executed by Seller and Operating Lessee conveying to Buyer and/or
Buyer’s designated operating lessee, as the case may be, all right, title and
interest of Seller and Operating Lessee in and to the Tangible Personal
Property, the Intangible Personal Property, and all assignable third party
warranties and guaranties relating to the Improvements, the Tangible Personal
Property, or any part thereof, such bill of sale (without warranty) to be in
form and content customary in the jurisdiction where such Property is located;  
  (vi)   For each Joint Venture Property for which an Operating Lease Assignment
or an Operating Lease Termination is delivered pursuant to this Agreement, a
bill of sale (without warranty) duly executed by the Operating Lessee conveying
to Buyer or Buyer’s designated operating lessee, as the case may be, all right,
title and interest of Operating Lessee, if any, in and to the Tangible Personal
Property, the Intangible Personal Property, and all assignable third party
warranties and guaranties relating to the Improvements, the Tangible Personal
Property, or any part thereof, such bill of sale (without warranty) to be in
form and content customary in the jurisdiction where such Joint Venture Property
is located;     (vii)   For each Property, an assignment and assumption
agreement (without warranty) (each, a “Assignment and Assumption Agreement”)
duly executed by Seller and

4



--------------------------------------------------------------------------------



 



      Operating Lessee, whereby Seller and Operating Lessee assigns to Buyer or
Buyer’s operating lessee (without warranty) all of their respective right,
title, and interest in the Service Contracts, Space Leases, Equipment Leases,
and Licenses and Permits, and Buyer and/or Buyer’s designated operating lessee
assumes all obligations of Seller and Operating Lessee thereunder arising from
and after the Closing Date, such Assignment and Assumption Agreement (without
warranty) to be in form and content customary in the jurisdiction where such
Property is located;     (viii)   For each Joint Venture Property for which an
Operating Lease Assignment or Operating Lease Termination is delivered pursuant
to this Agreement, an assignment and assumption agreement (without warranty) an
Assignment and Assumption Agreement duly executed by Operating Lessee, whereby
Operating Lessee assigns to Buyer or Buyer’s designated operating lessee
(without warranty) all of its right, title, and interest in the Service
Contracts, Space Leases, Equipment Leases, and Licenses and Permits and Buyer or
Buyer’s designated operating lessee assumes all obligations of Operating Lessee
thereunder arising from and after the Closing Date, such Assignment and
Assumption Agreement (without warranty) to be in form and content customary in
the jurisdiction where such Joint Venture Property is located;     (ix)   For
each Property that is subject to a management agreement (each, a “Management
Agreement”), an assignment and assumption of the Management Agreement (without
warranty) (each, a “Management Agreement Assignment”) duly executed by Operating
Lessee, whereby Operating Lessee assigns to Buyer or Buyer’s designated
operating lessee all right, title, and interest in the Management Agreement
(without warranty) and Buyer or Buyer’s designated operating lessee assumes all
of Operating Lessee’s obligations thereunder arising from and after the Closing
Date, such Management Agreement Assignment to be in form and content customary
in the jurisdiction where such Property is located;     (x)   For each Joint
Venture Property for which an Operating Lease Assignment or Operating Lease
Termination is delivered pursuant to this Agreement and that is subject to a
Management Agreement , a Management Agreement Assignment (without warranty) duly
executed by Operating Lessee, whereby Operating Lessee assigns to Buyer or
Buyer’s designated operating lessee all right, title, and interest in the
Management Agreement (without warranty) and Buyer or Buyer’s designated
operating lessee assumes all of Operating Lessee’s obligations thereunder
arising from and after the Closing Date, such Management Agreement Assignment to
be in form and content customary in the jurisdiction where such Joint Venture
Property is located;     (xi)   For each Property subject to a franchise
agreement (each, a “Franchise Agreement”) (a) an assignment and assumption of
the Franchise Agreement (without warranty) (each, a “Franchise Agreement
Assignment”) duly executed by Operating Lessee whereby Operating Lessee assigns
to Buyer or Buyer’s designated operating lessee all right, title, and interest
of Operating Lessee in the

5



--------------------------------------------------------------------------------



 



      Franchise Agreement (without warranty) and Buyer or Buyer’s designated
operating lessee assumes all obligations of Operating Lessee thereunder arising
from and after the Closing Date, or (b) if Buyer elects, in Buyer’s sole and
absolute discretion, to enter into or cause its designated operating lessee to
enter into a replacement franchise agreement, a termination of the Franchise
Agreement (each, a “Franchise Agreement Termination”), provided that if Seller
or Operating Lessee has obtained franchisor consent to the Franchise Agreement
Assignment or as a franchisee under a replacement franchise agreement as
required under the Merger Agreement, Buyer may elect to so terminate the
Franchise Agreement only if the franchisor waives all claims against Operating
Lessee resulting from the Franchise Agreement Termination for termination fees,
liquidated damages or similar fees related to such termination or Buyer agrees
to indemnify and hold harmless Operating Lessee from all such claims;     (xii)
  For each Joint Venture Property for which an Operating Lease Assignment or an
Operating Lease Termination is delivered pursuant to this Agreement and that is
subject to a Franchise Agreement, (A) a Franchise Agreement Assignment duly
executed by Operating Lessee whereby Operating Lessee assigns to Buyer or
Buyer’s designated operating lessee all right, title, and interest of Operating
Lessee in the Franchise Agreement (without warranty) and Buyer or Buyer’s
designated operating lessee assumes all obligations of Operating Lessee
thereunder arising from and after the Closing Date, or (B) if Buyer elects, in
Buyer’s sole and absolute discretion, to enter into or cause its designated
operating lessee to enter into a replacement franchise agreement, a Franchise
Agreement Termination, provided that if Seller, the Joint Venture, or Operating
Lessee has obtained franchisor consent to the Franchise Agreement Assignment or
as a franchisee under a replacement franchise agreement as required under the
Merger Agreement, Buyer may elect to so terminate the Franchise Agreement only
if the franchisor waives all claims against Operating Lessee resulting from the
Franchise Agreement Termination for termination fees, liquidated damages or
similar fees related to such termination or Buyer agrees to indemnify and hold
harmless Operating Lessee from all such claims;     (xiii)   A certificate or
certificates of non-foreign status, each duly executed and acknowledged by
Seller, in a form satisfying the requirements under the applicable Treasury
Regulations issued pursuant to § 1445 of the Code;     (xiv)   Customary
affidavits sufficient for a nationally recognized title insurance company
issuing to Buyer and/or Buyer’s mortgagee an owner’s or mortgagee’s policy of
title insurance, respectively, for each Property (the “Title Company”) to delete
any exceptions for parties in possession (other than tenants under Leases) and
mechanic’s or materialmen’s liens and such other customary gap and owner’s
affidavits relating to such title insurance policy as the Title Company may
reasonably request in a form reasonably acceptable to Seller;     (xv)  
Evidence reasonably satisfactory to Buyer and the Title Company of Seller’s
authority to convey the Properties or Seller’s interests in the Ground Leases

6



--------------------------------------------------------------------------------



 



      pursuant to this Agreement in form and substance reasonably satisfactory
to Buyer and the Title Company;     (xvi)   Any and all transfer and/or
recordation tax returns, declarations of value, affidavits of consideration, or
other documents required from Seller under applicable law or regulations or
necessary for recordation of the deeds or the Ground Lease Assignments in the
land records of the jurisdiction where each Property is located; and     (xvii)
  Such other instruments as Buyer may reasonably request to effectuate the
transaction contemplated by this Agreement without additional liability or
expense to Seller except in a nominal amount.

6.   Buyer’s Closing Deliveries. On the Closing Date Buyer shall deliver or
cause to be delivered at its expense each of the following to Seller:

  (i)   For each Property or portions thereof as to which Seller owns a
leasehold interest, a counterpart of the applicable Ground Lease Assignment duly
executed and acknowledged by Buyer;     (ii)   For each Property, a counterpart
of the applicable Assignment and Assumption Agreement, Management Agreement
Assignment, or Franchise Agreement Assignment, duly executed and acknowledged by
Buyer;     (iii)   For each Joint Venture, a counterpart of the Joint Venture
Assignment, duly executed and acknowledged by Buyer;     (iv)   Any and all
transfer and/or recordation tax returns, declarations of value, affidavits of
consideration, or other documents required from Buyer under applicable law or
regulations or necessary for recordation of the deeds or the Ground Lease
Assignment in the land records of the jurisdiction where each Property is
located; and     (v)   Such other instruments as Seller may reasonably request
to effectuate the transaction contemplated by this Agreement without additional
liability or expense to Buyer except in a nominal amount.

7.   Prorations and Adjustments.       There shall be no adjustment of the
Purchase Price based on the proration of revenues or expenses relating to the
Properties or the Joint Ventures or for any other reason.

7



--------------------------------------------------------------------------------



 



8.   Closing Costs.       Buyer shall pay all city, county, and other stamp,
recordation and transfer taxes payable in connection with the sale of the
Properties, Joint Venture Interests or Seller’s interest in the Ground Leases.
Buyer shall pay the cost of all title insurance premiums, endorsements, and
surveys.   9.   Brokerage. Seller and Buyer each mutually represent and warrant
to the other that they have not dealt with, and are not obligated to pay, any
fees or commissions to any broker in connection with the transaction
contemplated by this Agreement except as may be provided in the Merger
Agreement. Buyer and Seller hereby agree to indemnify, defend and hold one
another harmless from and against all liabilities, costs, damages and expenses
(including reasonable attorneys’ fees) arising from any claims for brokerage or
finders’ fees, commissions or other similar fees due or alleged to be due as a
result of the indemnifying party’s actions in connection with the transaction
contemplated by this Agreement. The representations, warranties, covenants and
agreements contained in this Section 9 shall survive the termination of this
Agreement or the Closing of the transaction contemplated hereunder.   10.  
Post-Closing.       Immediately after Closing, for each Property, Seller shall
deliver to Buyer a termination of each lease between Seller (or any subsidiary
of Seller) and any taxable REIT subsidiary of Seller (or such subsidiary)
relating to one or more assets acquired by Buyer hereunder.   11.   Assignment.
Buyer may assign or transfer its rights under this Agreement to one or more
nominees, but no such assignment or transfer shall relieve Buyer from any of its
obligations under this Agreement and Buyer shall remain primarily liable for the
obligations of the Buyer hereunder.   12.   Notices. Any notice required or
permitted to be delivered under this Agreement shall be given in accordance with
the applicable provisions in the Merger Agreement.   13.   Captions. The
captions used in connection with the Sections of this Agreement are for
convenience only and shall not be deemed to extend, limit or otherwise define or
construe the meaning of the language of this Agreement.

8



--------------------------------------------------------------------------------



 



14.   Amendments.       This Agreement may be amended only by a written
instrument executed by Seller and Buyer (or Buyer’s permitted assignee or
permitted transferee). The parties agree that if any of the properties (each, a
“Whitehall Property”) owned by Seller (or a subsidiary of Seller) that are under
contract under that certain Marketed Portfolio Purchase and Sale Agreement the
“New Century Agreement”) between Seller (or a subsidiary of Seller) and W2005
New Century Hotel Portfolio, L.P. (“New Century”) are not purchased by New
Century before the closing under the Merger Agreement, this Agreement shall be
amended to include as a Property any such Whitehall Property not so purchased by
New Century, and the Purchase Prices under this Agreement shall be increased
based on the purchase prices for such Whitehall Properties under the New Century
Agreement.   15.   Choice of Law.       This Agreement shall be construed under
and in accordance with the laws of the State of Maryland.   16.   Counterparts.
      This Agreement may be executed in two (2) or more counterparts, each of
which shall be an original but such counterparts together shall constitute one
and the same instrument notwithstanding that both Buyer and Seller are not
signatory to the same counterpart. Facsimile transmission or email transmission
of a pdf copy of any signed original document shall be deemed the same as
delivery of an original.

[Remainder of Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this instrument as of the day
and year first set forth above.

     
 
  SELLER:
 
   
 
  CNL HOTELS & RESORTS, INC.,
 
  on behalf of itself and its subsidiaries shown as “owners” of the
 
  Properties and/or Joint Venture Interests
 
   
 
  By: /S/ GREERSON G. MCMULLEN
 
  Name: Greerson G. McMullen
 
  Title: Executive Vice President
 
   
 
  BUYER:
 
   
 
  ASHFORD SAPPHIRE ACQUISITION LLC
 
   
 
  By: /S/ DAVID A. BROOKS
 
  Name: David A. Brooks
 
  Title: Chief Legal Officer

10



--------------------------------------------------------------------------------



 



SCHEDULE A
List of Owners of the Properties and Joint Ventures
PROPERTIES:

          Name of Owner   Name/Location of Property Owned   Fee or Leasehold
RFS Partnership, LP
  Hilton Birmingham Perimeter Park   Deed — Fee Simple
 
       
CNL New Orleans Hotel, LP
  JW Marriott New Orleans   Assignment and
 
      Assumption of
 
      Ground Lease
 
       
CNL Bridgewater Hotel
Partnership, LP
  Bridgewater Marriott   Fee Simple — Deed
 
       
CNL BWI Hotel, LP
  Baltimore-Washington International   Fee Simple — Deed
 
  Airport Marriott    
 
       
CNL Plano Hotel, LP
  Dallas/Plano Marriott at Legacy Town   Fee Simple — Deed
 
  Center   and Assignment and
 
      Assumption of Ground Lease
 
       
CNL Seattle Waterfront Hotel, LP
  Seattle Marriott Waterfront   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Marriott Suites Market Center   Fee Simple — Deed
 
       
CNL Tampa International
Hotel Partnership, LP
  Renaissance Tampa at International Plaza   Sub-Ground Leasehold
 
       
CY-SF Hotel Partnership, LP
  Courtyard San Francisco Downtown   Fee Simple — Deed
 
       
RFS Partnership, L.P.
  Hyatt Regency Coral Gables   Fee Simple — Deed
 
       
Montreal Hotel Jersey Trust
  Hyatt Regency Montreal   Fee Simple — Deed
 
       
CNL LLC C-Hotel
Management, LP
  Courtyard Marriott Village at Lake
Buena Vista   Fee Simple — Deed
 
       
CNL LLB SHS Management, LP
  SpringHill Suites Marriott Village at
Lake Buena Vista   Fee Simple-— Deed
 
       
CNL LLB F-Inn Management,
LP
  Fairfield Inn Marriott Village at Lake
Buena Vista   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  Courtyard Basking Ridge   Fee Simple — Deed
 
       
RFS Partnership, LP
  Courtyard Edison — Raritan Center   Fee Simple — Deed

11



--------------------------------------------------------------------------------



 



          Name of Owner   Name/Location of Property Owned   Fee or Leasehold
CNL Hotel MMI-4, LP
  Courtyard Newark — Silicon Valley   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  Courtyard Oakland Airport   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Courtyard Dallas Plano in Legacy Park   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Courtyard Scottsdale Old Town   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Courtyard Seattle Downtown — Lake Union   Fee Simple — Deed
 
       
RFS SPE 2 1998 LLC
  Residence Inn Kansas City   Fee Simple — Deed
 
       
RFS SPE 2000, LLC
  Residence Inn Torrance — Redondo Beach   Fee Simple — Deed
 
       
CNL Hospitality Partners LP
  Residence Inn Atlanta — Buckhead (Lenox Park)   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Residence Inn Las Vegas Hughes Center   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  Residence Inn San Jose — Newark   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Residence Inn Phoenix Airport   Fee Simple — Deed
 
       
CNL Hotel Investors, Inc.
  Residence Inn Dallas Plano   Fee Simple — Deed
 
       
RFS SPE 2 2000 LLC
  Residence Inn Atlanta Perimeter West   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  SpringHill Suites Manhattan Beach — Hawthorne   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  SpringHill Suites Philadelphia — Plymouth Meeting   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  SpringHill Suites Richmond — Virginia Center   Fee Simple — Deed
 
       
CNL Hotel MMI-4, LP
  TownePlace Suites Los Angeles — Manhattan Beach   Fee Simple — Deed

12



--------------------------------------------------------------------------------



 



JOINT VENTURES:

          Joint Venture   Name/Location of Properties Owned   Seller’s Ownership
Interest
 
  Courtyard Philadelphia Downtown   89% member interest from
CNL Philadelphia Annex
  Annex   CNL Hospitality Partners,
LLC
  Philadelphia, PA   LP
 
       
 
  1. Hilton LaJolla Torrey Pines    
CNL HHC Partners III, LP
  La Jolla, CA   75%
 
       
 
  2. Capital Hilton    
 
  Washington, DC   (74.9% limited partner
 
      interest from CNL
 
      Hospitality Partners LP,
 
      and 0.10% general partner
 
      interest from CNL HHC III,
 
      LLC*)
 
       
 
  1. Hilton Dallas -- Lincoln Centre    
CNL HHC Partners II, LP
  Dallas, TX   75%
 
       
 
  2. Hilton Tucson El Conquistador    
 
  Resort   (74.9% limited partner
 
  Tucson, AZ   interest from CNL
 
      Hospitality Partners LP,
 
  3. Hilton Rye Town   and 0.10% general partner
 
  Rye Brook, NY   interest from CNL HHC II, LLC)
 
       
 
  4. Embassy Suites Orlando Airport    
 
  Orlando, FL    
 
       
 
  5. Embassy Suites Santa Clara    
 
  Santa Clara, CA    
 
       
 
  6. Embassy Suites Crystal City    
 
  Arlington, VA    
 
       
 
  7. Doubletree Crystal City    
 
  Arlington, VA    
 
       
 
  1. Hilton Miami Airport    
CNL HHC Partners, LP
  Miami, FL   70%
 
       
 
  2. Hilton Suites Auburn Hills   (69.9% limited partner
 
  Auburn Hill, MI   interest from CNL
 
      Hospitality Partners LP,
 
  3. Hilton Costa Mesa   and 0.10% general partner
 
  Costa Mesa, CA   interest from CNL HHC, LLC*)
 
       
 
  4. Embassy Suites Portland    
 
  Portland, OR    
 
       

13



--------------------------------------------------------------------------------



 



          Joint Venture   Name/Location of Properties Owned   Seller’s Ownership
Interest
 
  1. Courtyard Hartford    
CNL IHC Partners, LP
  Manchester, CT   85%
 
       
 
  2. Residence Inn Hartford    
 
  Manchester, CT   (84.9% limited partner
 
      interest from CNL
 
      Hospitality Partners LP,
 
      and 0.10% general partner
 
  3. Hampton Inn Houston Galleria   interest from CNL IHC, LLC*)
 
  Houston, TX    
 
       
Dearborn Hotel
  Hyatt Regency Dearborn,   85%
Partners, LP
  Dearborn, MI    
 
       
 
      (84.5% limited partner
 
      interest from CNL
 
      Hospitality Partners LP,
 
      and 0.5% general partner
 
      interest from Dearborn
 
      Hotel GP LLC*)

 

 *   Buyer may elect, in its sole discretion, to require Seller to convey to
Buyer 100% of the member interests in the general partner of any or all of the
Joint Ventures, in lieu of conveying the general partnership interest in such
Joint Venture(s).

14